DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview from Attorney Yunlai Zha (Reg. NO. 79,508) on 03/16/2021.  

The application has been amended as follows:

	Claim 1.  (Currently Amended) A computer-implemented method for information protection, comprising:	
	generating, by a sender node associated with a sender of a transaction, a transaction commitment value T by committing a transaction amount t of the transaction with a commitment scheme based at least on a transaction blinding factor r_t, wherein the transaction comprises transferring the transaction amount t from an account A associated with a public key PK_1_A of the sender to an account B associated with a public key PK_1_B of a recipient of the transaction, and the transaction amount t is from one or more assets of the sender recorded in a blockchain respectively as one or more representations, wherein the one or more representations each include (i) a commitment value of a corresponding asset and (ii) an encrypted combination of an asset blinding factor and a value of the corresponding asset in association with each other;
	encrypting, by the sender node, a first combination of the transaction blinding factor r_t and the transaction amount t with a public key PK_2_B of the recipient of the transaction, wherein the public key PK_2_B is different from the public key PK_1_B; 
	transmitting, by the sender node and via an off-blockchain channel, the transaction commitment value T and the encrypted first combination to a recipient node associated with the recipient;

	generating, by the sender node, a sender signature SIGA by signing the transaction with a private key SK_1_A of the sender, wherein the public key PK_1_A and the private key SK_1_A are a public-private key pair of the sender;
	generating, by the sender node, an updated version of the transaction, the updated version of the transaction comprising the encrypted first combination, the transaction commitment value T, the sender signature SIGA, and the recipient signature SIGB; 
	submitting, by the sender node, the updated version of the transaction to one or more blockchain nodes of the blockchain;
	performing, by a plurality of blockchain nodes of the blockchain, consensus verification on the updated version of the transaction; 
	determining, by the plurality of blockchain nodes, that the consensus verification on the updated version of the transaction succeeds; and
	based on the determining, transferring, by the plurality of blockchain nodes, the transaction amount t from the account A to the account B by (i) removing the one or more representations of the one or more assets from the account A and (ii) adding a representation of the transaction amount t to the account B, wherein the representation of the transaction amount t includes the transaction commitment value T and the encrypted first combination in association with each other.
	
	Claim 6. (Currently Amended) The method of claim 5, wherein 
	the commitment scheme is based at least on a parameter G known to the plurality of blockchain nodes; and
	performing the consensus verification on the updated version of the transaction comprises verifying if a product of the parameter r’ and the parameter G is consistent with a difference between (i) a 
	
	Claims 10-18 (Canceled) 

	Claim 19. (Currently Amended) A system for information protection, 
	a sender node comprising: (i) a sender node processor and (ii) a sender node memory storing first computer-readable instructions that, when executed by the sender node processor, cause the sender node processor to perform operations comprising:
 		generating a transaction commitment value T by committing a transaction amount t of a transaction with a commitment scheme based at least on a transaction blinding factor r_t, wherein the transaction comprises transferring the transaction amount t from an account A associated with a public key PK_1_A of a sender of the transaction to an account B associated with a public key PK_1_B of a recipient of the transaction, and the transaction amount t is from one or more assets of the sender recorded in a blockchain respectively as one or more representations, wherein the one or more representations each include (i) a commitment value of a corresponding asset and (ii) an encrypted combination of an asset blinding factor and a value of the corresponding asset in association with each other;
		encrypting a first combination of the transaction blinding factor r_t and the transaction amount t with a public key PK_2_B of the recipient of the transaction, wherein the public key PK_2_B is different from the public key PK_1_B;
		transmitting, via an off-blockchain channel, the transaction commitment value T and the encrypted first combination to a recipient node associated with the recipient;

		generating a sender signature SIGA by signing the transaction with a private key SK_1_A of the sender, wherein the public key PK_1_A and the private key SK_1_A are a public-private key pair of the sender;
		generating an updated version of the transaction, the updated version of the transaction comprising the encrypted first combination, the transaction commitment value T, the sender signature SIGA, and the recipient signature SIGB; 
		submitting the updated version of the transaction to one or more blockchain nodes of the blockchain; and
	one or more blockchain nodes comprising (i) one or more blockchain node processors and (ii) one or more blockchain node memories storing second computer-readable instructions that, when executed by the one or more blockchain node processors, cause the one or more blockchain node processors to perform operations comprising:
		performing consensus verification on the updated version of the transaction; 
		determining that the consensus verification on the updated version of the transaction succeeds; and
		based on the determining, transferring the transaction amount t from the account A to the account B by (i) removing the one or more representations of the one or more assets from the account A and (ii) adding a representation of the transaction amount t to the account B, wherein the representation of the transaction amount t includes the transaction commitment value T and the encrypted first combination in association with each other.

	Claim 21. (New) The system of claim 19, wherein: 
	the public key PK_2_B is a homomorphic encryption key.
	
	Claim 22. (New) The system of claim 19, wherein the first combination of the transaction blinding factor r_t and the transaction amount t comprises a concatenation of the transaction blinding factor r_t and the transaction amount t.

	Claim 23. (New) The system of claim 19, wherein before generating the updated version of the transaction, the first computer-readable instructions, when executed by the sender node processor, further cause the sender node processor to perform operations comprising:
	generating a change commitment value Y by committing a change y of the transaction with the commitment scheme based at least on a change blinding factor r_y, wherein the change y is the one or more assets of the sender less the transaction amount t; and
	encrypting a second combination of the change blinding factor r_y and the change y with a public key PK_2_A of the sender, wherein the public key PK_2_A of the sender is different from the public key PK_1_A of the sender.

	Claim 24. (New) The system of claim 23, wherein:
	the updated version of the transaction further comprises the encrypted second combination and the change commitment value Y.

	Claim 25. (New) The system of claim 24, wherein the second computer-readable instructions, when executed by the one or more blockchain node processors, further cause the one or more blockchain node processors to perform operations comprising:
	adding a representation of the change y to the account A, wherein the representation of the change y includes the change commitment value Y and the encrypted second combination in association with each other.

	Claim 26. (New) The system of claim 24, wherein:
	the updated version of the transaction further comprises a parameter r’, wherein the parameter r’ is a difference between (i) a sum of the asset blinding factors for all of the one or more assets and (ii) a sum of the transaction blinding factor r_t and the change blinding factor r_y.

	Claim 27. (New) The system of claim 26, wherein:
	the commitment scheme is based at least on a parameter G known to the plurality of blockchain nodes; and
	performing the consensus verification on the updated version of the transaction comprises verifying if a product of the parameter r’ and the parameter G is consistent with a difference between (i) a sum of the commitment values for all of the one or more assets and (ii) a sum of the transaction commitment value T and the change commitment value Y.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and system of information protection.  Specifically, maintaining data privacy while conducting transactions on a public blockchain.   The present claims involve a sender node generating a transaction commitment value T by committing a transaction amount t of a transaction with a commitment scheme based at least on a transaction blinding factor r_t, wherein the transaction comprises transferring the transaction amount t from an account A associated with a public key PK_1_A of a sender of the transaction to an account B associated with a public key PK_1_B of a recipient of the transaction, and the transaction amount t is from one or more assets of the sender recorded in a blockchain respectively as one or more representations, wherein the one or more representations each include (i) a commitment value of a corresponding asset and (ii) an encrypted combination of an asset blinding factor and a value of the corresponding asset in association with each other; encrypting a first combination of the transaction blinding factor r_t and the transaction amount t with a public key PK_2_B of the recipient of the transaction, wherein the public key PK_2_B is different from the public key PK_1_B; transmitting, via an off-blockchain channel, the transaction commitment value T  receiving, from the recipient node, a recipient signature SIGB on the transaction based on a private key SK_1_B of the recipient, wherein the public key PK_1_B and the private key SK_1_B are a public-private key pair of the recipient; generating a sender signature SIGA by signing the transaction with a private key SK_1_A of the sender, wherein the public key PK_1_A and the private key SK_1_A are a public-private key pair of the sender; generating an updated version of the transaction, the updated version of the transaction comprising the encrypted first combination, the transaction commitment value T, the sender signature SIGA, and the recipient signature SIGB; submitting the updated version of the transaction to one or more blockchain nodes of the blockchain; the blockchain nodes performing consensus verification on the updated version of the transaction; determining that the consensus verification on the updated version of the transaction succeeds; and based on the determining, transferring the transaction amount t from the account A to the account B by (i) removing the

The closest prior art of US20160358165A1 (“Maxwell”) discloses a sender node generating a transaction commitment value T by committing a transaction amount t of the transaction with a commitment scheme based at least on a transaction blinding factor r_t; (Fig. 1 items 110, 120; paras 0017-0022, 0026), encrypting, a first combination of the transaction blinding factor r_t and the transaction amount t with a public key PK_2_B of the recipient of the transaction, (paras 0005, 0019, 0026); and submitting, by the sender node, the updated version of the transaction to one or more blockchain nodes of the blockchain (Fig1 item 160; para 0029).
However, the prior art does not disclose, wherein the one or more representations each include (i) a commitment value of a corresponding asset and (ii) an encrypted combination of an asset blinding factor and a value of the corresponding asset in association with each other; the sender node transmitting the transaction commitment value T and the encrypted first combination to a recipient node associated with the recipient, via an off-blockchain channel; receiving, from the recipient node, a recipient signature  generating a sender signature SIGA by signing the transaction with a private key SK_1_A of the sender, wherein the public key PK_1_A and the private key SK_1_A are a public-private key pair of the sender; generating, by the sender node, an updated version of the transaction, the updated version of the transaction comprising the encrypted first combination, the transaction commitment value T, the sender signature SIGA, and the recipient signature SIGB; the blockchain nodes performing consensus verification on the updated version of the transaction; determining that the consensus verification on the updated version of the transaction succeeds; and based on the determining, transferring the transaction amount t from the account A to the account B by (i) removing the.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGYING ZHOU whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        



/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685